Citation Nr: 1234590	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  08-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS), as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from June 1986 to July 1993 and Reserve service until 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A June 2011 Board decision denied service connection for IBS as secondary to the service-connected PTSD.  The Veteran thereafter appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2012, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to that issue and to remand the case for readjudication in accordance with the JMR.  The Board observes that, although the June 2011 decision also denied service connection for a sleep disorder and fibromyalgia, both as secondary to the service-connected PTSD, the Veteran did not appeal those issues to the Court.  Consequently, the Board's decision as to those issues has not been vacated.

Also, the June 2011 Board decision observed that a previous April 2010 Board Remand referred the issues of whether new and material evidence had been received sufficient to reopen previously denied claims for service connection for a sleep disorder and fibromyalgia on a direct basis to the Agency of Original Jurisdiction (AOJ) for adjudication.  It does not appear that the AOJ has yet adjudicated those issues.  Therefore, the issues of whether new and material evidence has been received sufficient to reopen previously denied claims for service connection for a sleep disorder and fibromyalgia on a direct basis are again referred to the AOJ for appropriate action.  

Additionally, the Board observes that service connection for IBS on a direct basis was initially denied in a March 2007 rating action.  Although a timely notice of disagreement was filed in August 2007, the Veteran's substantive appeal received in June 2008 was not timely.  In correspondence dated in June 2008, the RO informed the Veteran that his substantive appeal was not timely.  Consequently, in an April 2010 Remand, the Board referred the issue of whether new and material evidence had been received sufficient to reopen the previously denied claim for service connection for IBS on a direct basis to the AOJ for adjudication.  It does not appear that such issue has been adjudicated.

The Board also observes that the Veteran's claim for service connection on a direct basis was denied because there was no diagnosis of IBS.  However, at an October 2010 VA intestine examination, the Veteran was diagnosed with IBS.  In this regard, the Board observes that IBS is considered to be a medically unexplained chronic multi-symptom illness as discussed below.  Furthermore, the Board observes that the Veteran's DD 214 shows that he received the Southwest Asia Service Medal and the Kuwait Liberation Medal.  His personnel records indicate that he had a temporary duty assignment (TDY) in Saudi Arabia in 1991.  

Service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011).  

Persian Gulf veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome. A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2) (emphasis added).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

As noted above, the Veteran had confirmed service in Saudi Arabia in 1991.  Thus, the Veteran is a Persian Gulf veteran and he has been diagnosed with IBS, which is a medically unexplained chronic multi-symptom illness for which service connection on a presumptive basis can be granted.  Therefore, the Board refers to the AOJ the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for IBS on a direct basis, to include as due to an undiagnosed illness, in light of a current diagnosis of IBS.  In referring this issue, the Board points out that it should only be certified to the Board if the Veteran perfects an appeal to any denial.  

The appeal is REMANDED to RO.  VA will notify the Veteran if further action is required.  

REMAND

Regrettably, a remand is necessary for further evidentiary development.  The Veteran contends that he has IBS that is secondary to his service-connected PTSD.  See, e.g., June 2008 claim.  This issue was previously remanded by the Board in April 2010 to afford the Veteran a VA examination to determine whether any diagnosed IBS was secondary to a service-connected psychiatric disorder.  

Pursuant to the Board's April 2010 Remand, VA intestine and psychiatric examinations were obtained in October 2010.  At the intestine examination, the examiner diagnosed IBS and stated that the Veteran appeared to have symptoms consistent with IBS.  The examiner explained that the cause of IBS was usually unknown in the vast majority of case and that, because the Veteran had so many complicating medical comorbidities, the exact cause of his IBS would be impossible to determine.  The examiner believed that a referral to the mental health examination was necessary to see if that examiner could provide any additional insight as to whether the IBS was related to mental health issues.  

At the October 2010 psychiatric examination, no medical opinion regarding IBS was provided.  However, the examiner provided an addendum opinion in February 2011, which addressed IBS.  The examiner opined that it was less likely as not that the IBS was caused or aggravated by the Veteran's PTSD.  However, no rationale for such opinion was provided.  Thus, the Board finds that, absent a rationale, the February 2011 opinion is not adequate and that a remand is necessary to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Furthermore, the most recent VA treatment records from the Omaha VA Nebraska Western Iowa Health Care System (VA NWIHS) are dated in June 2011.  Thus, on remand, records of any ongoing VA intestine treatment that the Veteran may be receiving should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service intestine treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Omaha VA NWIHS since June 2011.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the October 2010 VA psychiatric examiner (or, if he is unavailable, a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  A notation to the effect that this review has taken place should be made in the evaluation report.  The examiner is requested to review the record and to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's IBS is caused or aggravated (permanently worsened beyond normal progression) by his service-connected PTSD.  [If the Veteran is found to have IBS that is aggravated by his service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

